DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shishido et al. [US 2011/0133080].
For claim 1, Shishido teaches a method (see Fig. 4) for automated critical dimension measurement on a substrate for display manufacturing, comprising: 
scanning a first field of view having a first size with a charged particle beam to obtain a first image having a first resolution of a first portion of the substrate for display manufacturing (low power imaging of larger area, step 103, see Fig. 4 and [0005]); 
determining a pattern within the first image, the pattern having a first position (step 104); 
scanning a second field of view with the charged particle beam to obtain a second image of a second portion of the substrate, the second field of view has a second size smaller than the 
determining a critical dimension of a structure provided on the substrate from the second image (step 106).
For claim 2, Shishido teaches the critical dimension is a distance on the substrate (distance between left and right edges, see [0004]).
For claim 3, Shishido teaches visualizing the distance in the first image (on CRT, see Fig. 2).
For claim 4, Shishido teaches scanning a third field of view with the charged particle beam to obtain a third image of a third portion of the substrate (further iteration of step 105 at a different of the number of measuring positions, see Fig. 4), the third field of view has a third size smaller than the first size (step 105, see Fig. 4) and has a third position provided relative to the first position (the number of measuring positions, see Fig. 4), the third image has a third resolution higher than the first resolution (high power imaging with narrower range acquired with higher magnification, step 105); and determining a further critical dimension of a further structure provided on the substrate from the third image (step 106).
For claim 5, Shishido teaches the second resolution and the third resolution are similar (repeated steps 105).
For claim 6, Shishido teaches the third field of view is different from the second field of view and/or wherein the third position is different from the second position (the number of measuring positions, see Fig. 4).
For claim 7, Shishido teaches the second image is within the first image (see [0005] and Fig. 4).
For claim 8, Shishido teaches the first position is calculated by pattern recognition (step 104, see [0005]).
For claim 9, Shishido teaches the first position is determined by a plurality of features of the pattern (iterated through a number of measuring positions, see Fig. 4).
For claim 10, Shishido teaches the critical dimension is measured by an intensity signal of signal electrons (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Brunner et al. [WO 2016/101978, provided by the Applicant].
For claim 15, Shishido teaches a method of inspecting (see Fig. 4 and [0005]) a large area substrate for display manufacturing, comprising: (a) imaging a first portion of the substrate in a first area having a first type of structure to obtain a first image (step 103, see Fig. 4 and [0005]); (b) determining a pattern within the first portion (step 104); (c) imaging a second portion of the substrate in the first area to obtain a second image having a higher resolution than the first image (step 106); (d) determining a critical dimension of the first type of structure in the first area (step 107) ; and repeating (a) to (c) in a plurality of areas on the large area substrate (iterated through a number of measuring positions, see Fig. 4). 
2 on the large area substrate.
Brunner teaches the plurality of areas being distributed over at least 1.2 m2 on the large area substrate (inspecting the entire large area substrate, see [0014] and [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the area of the substrate as taught by Brunner in the inspection as taught by Shishido, because the substrate as taught by Brunner allows for the manufacture of large TFT displays.
For claim 16, Shishido teaches calculating a static of the critical dimension (CD measured at a number of locations, see [0005]) of the first type of structure with respect to the plurality of areas.
For claims 17-20, Shishido fails teaches a controller (control device, see Fig. 2) comprising: a processor and a memory (processor and memory are inherent for performing the automated process of step [0005]) storing instructions that, when executed by the processor, cause the apparatus to perform a method according to claim 1 (automated dimensional measurement, see [0003]-[0005]).
Shishido fails to teach an apparatus for inspecting a large area substrate for display manufacturing, the apparatus comprising: a vacuum chamber; a substrate support arranged in the vacuum chamber, wherein the substrate support provides a substrate receiving area of at least 1.2 m2 and having a first receiving area dimension along a first direction; a first imaging charged particle beam microscope and a second imaging charged particle beam microscope having a distance along the first direction of 30% to 70% of the first receiving area dimension; wherein the vacuum chamber has a first inner dimension along the first direction of 150% to 180% of the 
Brunner teaches an apparatus (see Fig. 1) for inspecting a large area substrate for display manufacturing, the apparatus comprising: a vacuum chamber (120); a substrate support (110) arranged in the vacuum chamber, wherein the substrate support provides a substrate receiving area of at least 1.2 m2 (see [0014]) and having a first receiving area dimension along a first direction (121); a first imaging charged particle beam microscope (130) and a second imaging charged particle beam microscope (140) having a distance along the first direction of 30% to 70% of the first receiving area dimension; wherein the vacuum chamber has a first inner dimension along the first direction of 150% to 180% of the first receiving area dimension along the first direction (see [0032]), wherein the second imaging charged particle beam microscope is distant from the first imaging charged particle beam microscope by a distance of at least 30 cm along the first direction (see [0019]), matching a first coordinate system on the large area substrate of the first imaging charged particle beam microscope with a second coordinate system on the large area substrate of the second imaging charged particle beam microscope (coordinate system of substrate used for SEM apparatus, see [0038], on the same coordinate system, see [00103] and Figs. 7).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Nakagaki et al. [US 6,476,388].
For claim 12, Shishido fails to teach the first field of view has a minimum dimension of 50 µm or above and the second field of view has a maximum dimension of 35 µm or below.
There is no evidence showing the criticality of the claimed amounts. 
Nakagaki teaches a field of view that correlates to the magnification, low magnification 3k-7k having a 10-30 µm FOV (see col. 36 lines 5-7) and the high magnification 30k-60k having a 1-2 µm FOV(see col. 10 lines 54-55).  The larger FOV allows for finding a defect and the smaller FOV allows for higher magnification and resolution to measure a defect (see col. 10 lines 43-64). Accordingly, the FOV size is a result effective parameter. 
According to well established patent law precedent (see, for example, M.P.E.P. §2144.05) it would have been obvious to one of ordinary skill in the art at prior to the effective
filing date of the claimed invention to determine (for example by routine experimentation) the
optimum FOV for the associated magnification and desired resolution.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Phaneuf et al. [US 2014/0226003].
For claim 11, Shishido fails to teach the first field of view is measured with a digital scanner.
Phaneuf teaches the first field of view is measured with a digital scanner (see [0098]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the digital scanner as taught by Phaneuf in the measurement as taught by Shishido, because it is possible to apply a correction to the scan such that the actual scan after distortion by the column and/or sample produces the original desired result.
For claim 13, Shishido fails ratio between the first resolution and the second resolution is from 2:1 to 20:1.
Phaneuf teaches the first resolution and the second resolution is from 2:1 to 20:1 (30nm and 3 nm, see [0067]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the resolution ratio as taught by Phaneuf in the two measurements as taught by Shishido, because the low resolution for the first imaging allows for fast scanning and the high resolution of the second imaging allows for accurate dimension measurement, thereby maintaining throughput with high accuracy dimensional measurement. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido in view of Brunner and Kastrup et al. [US 2019/0006147].
For claim 14, Shishido teaches repeating the automated critical dimension measurement (multiple iterations, see Fig. 4). Shishido fails to teach repeating the measurement on at least 5 areas of the substrate, the areas being distributed over at least 1.2 m2.
2 on the large area substrate (inspecting the entire large area substrate, see [0014] and [0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the area of the substrate as taught by Brunner in the inspection as taught by Shishido, because the substrate as taught by Brunner allows for the manufacture of large TFT displays.
Kastrup teaches repeating the measurement on at least 5 areas of the substrate (500 at five position, see Fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the plurality of measurement areas as taught by Kastrup in the measurement of a plurality areas as taught by Shishido, because a plurality of measurement areas allows for measuring each die to ensure device operability and monitor processing meets acceptable thresholds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882